I agree that the conviction of contempt cannot be considered the equivalent of conviction either of felony or misdemeanor. I agree also that the statute (which somebody saw to it was rushed through the legislature contemporaneously with our consideration of this case, L. 1933, p. 88, c. 79) should be ignored. Of course it was entirely competent for the legislature to amend the former statute. But in my judgment it is not competent for them to tell us, if that was the intention, that we cannot discipline an attorney for contempt of court if the offense is so aggravated as to warrant such result.
All that aside and on the merits, my opinion is that when a member of our bar is disbarred in a federal court, after full and fair trial, he should at least and automatically be suspended in this court until he has gotten himself readmitted to practice before the court which has tried and disbarred him. *Page 578